CHURCHILL, J.
This case involved the damage done by the building of a ramp on Burrows Street.
The plaintiffs owned a lot next to the lot owned by Max F. Bracken-wagon and this case was tried at the same time as the case of Max F. Brackenwagon against the same defendant. The verdict was for '$1,573.34.
Before the work was done by -the City a modern garage had been built on the lot in question. It was shown that the ramp in Burrows Street ran down past the lot in question and to some extent obstructed access to the property.
Various estimates were given by witnesses for the plaintiffs of the damage caused by the acts of the City in building and maintaining the ramp. These estimates varied from $1,840 to $1,900.
All of the witnesses called by the defendant on the matter of damage testified that there was no damage at all to the lot in question.
Under the circumstances of the case and the testimony, it was peculiarly a question of fact for the jury to decide. The verdict does justice between the parties and is supported by the weight of the evidence. •
Motion for a new trial is denied.